Citation Nr: 1618521	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the termination of death pension benefits to the children of the Veteran, effective September 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.  The appellant claims as the custodian of the Veteran's children.

This case initially came before the Board of Veterans' Appeals (Board) from the rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center (PMC) in Milwaukee Wisconsin.  Jurisdiction over this case was subsequently transferred to the VARO PMC in St. Paul, Minnesota, and that office forwarded the appeal to the Board.

In October 2012, the appellant testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

In October 2014, the Board remanded the appeal for further development.  It is once again before the Board for consideration.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.



FINDING OF FACT

The countable annual income of the Veteran's children and the custodian legally responsible for their support did not exceed the maximum annual pension rate (MAPR) limit set by law for payment of VA death pension benefits.


CONCLUSION OF LAW

Termination of VA death pension benefits effective September 1, 2009, due to excessive income, was not proper.  38 U.S.C.A. §§ 1503, 1542, 5107 (West 2014); 38 C.F.R. §§ 3.24, 3.271, 3.272, 3.273, 3.660 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that the Veteran's three dependent children are entitled to VA death pension benefits as surviving children of a veteran who served during a period of war.  In September 2009, the Milwaukee PMC granted entitlement to pension to the appellant as the custodian of the children of the Veteran.  The PMC did not grant the death pension to the appellant because she is not the surviving spouse of the Veteran, and the appellant does not challenge that determination on this appeal.

Death pension is a benefit payable to a veteran's surviving spouse or child because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).

For VA purposes, a "surviving child" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before age 18, and who is a member of the household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child.  A surviving child is entitled to benefits if he or she (1) is under 18 years of age or (2) before reaching age 18, became permanently incapable of self-support, or (3) is, over 18 years of age, but under age 23, and working toward completion of education or training at an approved institution.  38 C.F.R. § 3.57(a).

The Veteran's service personnel records show he had active service for more than ninety days during a period of war.  The evidence of record shows that the three children in the appellant's custody were determined by a court of competent jurisdiction to be the Veteran's children.  The evidence of record also shows that the children were under 18 years of age, with J-N.O.'s birthday in June 1999, C.O.'s birthday in September 2001, and J.O.'s birthday in October 2003.  Therefore, the children meet the death pension benefits eligibility criteria regarding the Veteran's status, their relationship to the Veteran, and their age.  Accordingly, the only remaining issue is whether the Veteran's dependent children meet the final death pension benefits eligibility criterion related to their respective incomes.  See 38 C.F.R. §§ 3.3, 3.24, 3.270, 3.271, 3.272.

The Veteran passed away in October 2008.  The appellant filed her VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child) in November 2008.  The PMC issued a decision letter in September 2009, stating that death pension benefits had been granted effective October 1, 2008, and then terminated effective September 1, 2009 for each child.  The decision letter explained that as of September 1, 2009, each child's income exceeded the maximum annual death pension limit set by law.

On the appellant's November 2008 claim, she indicated that each of the Veteran's three dependent children was receiving $143.00 per month from the Social Security Administration.  Correspondence from the Social Security Administration received August 2009 shows that from December 2008 to June 2009, each child had received a monthly benefit of $143.00.  Effective July 1, 2009, the monthly benefit was increased to $191.00 per child.

The maximum annual rate of improved pension for a surviving child is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.24.  Effective in December 2008, the annual income limit for a surviving child was $2,020.00.

Regarding whether income limits are satisfied, the Board observes that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271.  Recurring income means income which is received or anticipated in equal amounts and at regular intervals and which will continue throughout an entire 12-month annualization period.  38 C.F.R. § 3.271(a)(1).

VA terminated benefits when it was notified that the children's monthly Social Security Administration payments would be increased to $191.00 per month.  The PMC determined that a monthly income of $191.00 would result in an annualized income of $2,292.00 for each child, thus exceeding the annual income threshold of $2,020.00.

The appellant appealed, submitting July 2010 letters from the Social Security Administration which stated that each child's monthly benefit would be raised "to $191.80 beginning July 2010 because benefits to another entitled person stopped."  Each letter further advised that each child would "receive $148.00 for July 2010 around August 2010" and "after that you will receive $148.00 on or about the third Wednesday of each month."

In light of these inconsistencies, in June 2011, VA obtained payment histories for each child from the Chicago Regional Office of the Social Security Administration.  These documents showed that from September 1, 2009 to August 31, 2010, eleven payments had been made: four of $191.00, two of $143.00, two of $100.00, one of $240, one of $148.00, and one "payment" of $0.00 for a total of $1,638.00 -  $382.00 less than the annual income threshold of $2,020.00.  Significantly, however, between the May 2010 entry and the August 2010 entry, the document noted "NO PAY HIS FOR PART REQ PERIOD [sic]."

Initially, the Board notes that the appellant has argued that her medical expenses should be deducted from her countable income.  VA regulations provide that unreimbursed medical expenses may be deducted from countable income where, in pertinent part, they exceed 5 percent of the MAPR payable to the child during the 12-month annualization period in which the medical expenses were paid.  See 38 C.F.R. § 3.272(g).  In this case, the appellant has submitted evidence of three medical bills totalling at least $3,948.00 for services performed no earlier than June 2013, and one bill for $5,360.25 resulting from a June 2013 claim filed with a car insurance company.  Significantly, she has submitted no evidence indicating that she actually paid the bills and in a January 2015 correspondence conceded that she could not afford to pay them.  Hence, regardless of whether the bills would otherwise qualify as medical expenses, none of these liabilities were actually paid. 
Accordingly, there is occasion to reduce each child's countable income on the basis of unreimbursed medical expenses.

Turning to the issue of whether the children's income is excessive, as there is no evidence indicating that the children have received income from sources other than the Social Security Administration, the Board must rely on the documents provided by that agency.  Although the document received August 2009 indicates that their monthly benefit had been increased to $191.00, effective July 2009, the July 2010 letters suggest that this did not actually occur.  Moreover, the June 2011 payment history reveals not only that the monthly payments varied substantially, but also that some relevant payment history was unavailable.  The information currently available to the Board indicates that each child did not in fact receive a recurring monthly payment of $191.00 and that each child did not reach the income threshold of $2,020.00.

The Board acknowledges that Virtual VA shows a January 2015 Social Security Inquiry indicating that a monthly benefit credit of $191.00 was paid in July 2010.  However, it is not clear whether this document reflects a one-time payment or changes to the recurring monthly benefit.  If the former, the total received by each child would still be less than $2,020.00; if the latter, those figures would conflict with those appearing in the June 2011 payment history.

In other words, there is some doubt as to whether the children's income exceeded the MAPR.  It is generally accepted that veterans are to be afforded the benefit of the doubt; the Board finds that in this case, by extension, so should the appellant.  See generally Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("The nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits").


ORDER

The termination of death pension benefits to the children of the Veteran due to excessive income, effective September 1, 2009, was not proper.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


